Exhibit 10.2

 



SANDY SPRING BANCORP, INC.



2015 OMNIBUS INCENTIVE PLAN



EXECUTIVE OFFICER RESTRICTED STOCK AWARD AGREEMENT



(Time-Based Vesting)





 



This Restricted Stock Award Agreement (this “Agreement”) is made effective March
11, 2020 (the “Grant Date”) and evidences the Restricted Stock Award made to the
Grantee indicated below by Sandy Spring Bancorp, Inc., a Maryland corporation
(the “Company”) pursuant to the Company’s 2015 Omnibus Incentive Plan (the
“Plan”) and the terms of this Agreement. Capitalized terms not defined in this
Agreement have the meanings ascribed to them in the Plan. The provisions of the
Plan are hereby incorporated by reference. Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan.



 



1. Name of Grantee:           2. Number of Shares Subject to Restricted Stock
Award: _____ shares of Common Stock (“Shares”), subject to adjustment pursuant
to the Plan.       3. Grant Date: March 11, 2020.       4. Vesting: Except as
otherwise provided herein, this Restricted Stock Award shall vest over a
three-year period in equal annual installments commencing on the first day of
April following the anniversary of the Grant Date and each April 1st thereafter
(each such anniversary, an “Applicable Vesting Date”) and shall remain subject
to transfer restrictions through each such Applicable Vesting Date.        
Shares Applicable Vesting Date     April 1, 2021     April 1, 2022     April 1,
2023

 



 1 

 





 

TERMS AND CONDITIONS



 

1.            Transfer Restriction. The unvested Shares subject to this
Restricted Stock Award (“Award”) may not be sold, assigned, transferred, pledged
or otherwise encumbered or disposed of except as specifically provided in the
Plan or this Agreement. Additional Shares distributed to s Grantee in respect of
this Award, as dividends or otherwise, shall be subject to the same restrictions
applicable to this Award (the term “Award” shall also be deemed to include such
other Shares). The Shares subject to this Award are registered in the name of
Grantee and held with the Company’s stock transfer agent. The Company may direct
its stock transfer agent to legend or place a stop transfer order on the Shares
subject to this Award.

 

2.            Lapse of Transfer Restrictions. Except as provided in Section 3
below, the transfer restrictions set forth in Section 1 above shall lapse on the
Applicable Vesting Date.

 

3.            Termination of Employment.

 

3.1            General. In the event of Grantee’s termination of employment
prior to the Applicable Vesting Date for any reason other than as set forth in
Sections 3.2 through 3.3, Shares subject to this Award that remain subject to
transfer restrictions as of the date of such termination shall immediately and
automatically be forfeited, surrendered and cancelled without consideration and
without any further action by Grantee.

 

3.2            Death and Disability. In the event of Grantee’s termination of
employment by reason of death or Disability all unvested Shares subject to this
Award shall immediately vest. For purposes of this Agreement, “Disability” shall
mean shall mean a physical or mental infirmity that results in Grantee becoming
eligible for long-term disability benefits under the Company’s long-term
disability plan or from the U.S. Social Security Administration.

 

3.3            Change in Control. Notwithstanding anything in the Plan to the
contrary, unvested Shares subject to this Award shall not be subject to
accelerated vesting and/or settlement or cash out upon a Change in Control,
except to the extent that the definitive agreement evidencing a Change in
Control provides for such accelerated vesting and/or settlement or cash out of
unvested Shares granted under the Plan upon the Change in Control. If Grantee’s
employment is terminated by the Company without Just Cause (as defined in
Section 10(c) of the Plan) or by Grantee with Good Reason, in each case within
the twenty-four (24) month period following a Change in Control, all unvested
Shares subject to this Award shall immediately vest upon the termination of
Grantee’s employment. “Good Reason” shall be deemed to exist at the time that
any of the following events occurs without Grantee’s express written consent:
(1) a material reduction in Grantee’s responsibilities or authority in
connection with Grantee’s employment with the Company; (2) a material reduction
in Grantee’s base salary; (3) a material reduction in Grantee’s incentive
compensation and benefits; or (4) a requirement that Grantee’s principal
business office be relocated by more than fifty (50) miles from his or her
office, unless such relocated principal business office is closer to Grantee’s
principal place of residence. Notwithstanding the forgoing, Grantee will only
have Good Reason if Grantee provides notice to the Company of the existence of
the event or circumstance constituting Good Reason specified in any of the
preceding clauses within ninety (90) days of the initial existence of such event
or circumstances and such event or circumstance is not cured within thirty (30)
days after the Company’s receipt of such notice. If Grantee initiates
termination with Good Reason, the actual termination must occur within sixty
(60) days after the date of the notice of termination. Grantee’s failure to give
timely notice of termination with respect to the occurrence of a specific event
that would otherwise constitute Good Reason will not constitute a waiver of
Grantee’s right to give notice of any new subsequent event that would constitute
Good Reason that occurs after such prior event (regardless of whether the new
subsequent event is of the same or different nature as the preceding event).

 



 2 

 

 

4.            Tax Withholding. Grantee shall be required to pay to the Company,
and the Company shall have the right to deduct from any compensation paid to
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the Award and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means: (a) tendering a cash payment; or (b) authorizing the Company to
withhold Shares from the Shares otherwise issuable or deliverable to Grantee as
a result of the vesting of the Award; provided, however, that no Shares shall be
withheld with a value exceeding the minimum amount of tax required to be
withheld by law.



 

5.            Nontransferability of Agreement. This Award may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by
Grantee other than by will or by the laws of descent and distribution, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company, its
subsidiaries and its affiliates; provided that the designation of a beneficiary
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance.

 

6.            Privileges of Stock Ownership. Grantee shall have the rights of a
stockholder with respect to the voting of the Shares subject to this Award and
receipt of dividends paid by the Company. All dividends on the Shares shall be
paid directly to Grantee, regardless of the vesting schedule set forth in this
Agreement.

 

7.            No Obligation to Employ. Nothing in the Plan or this Agreement
shall confer on Grantee any right to continue in the employ of, or to continue
or establish any other relationship with, the Company, or limit in any way the
right of the Company to terminate Grantee’s employment, with or without Just
Cause.

 

8.            Adjustment. If any event described in Section 5(c) of the Plan
occurs after the Grant Date and while the Award remains outstanding, the
adjustment provisions as provided for under Section 5(c) of the Plan shall apply
to the Award.

 

9.            Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Sandy Spring Bank Human Resources Department. Any notice required to be
given or delivered to Grantee shall be in writing and addressed to Grantee at
the address on file with Sandy Spring Bank indicated below or to such other
address as such party may designate in writing from time to time to the Company.
All notices shall be deemed to have been given or delivered upon: personal
delivery; five (5) days after deposit in the United States mail; one
(1) business day after deposit with any return receipt express courier
(prepaid); or one (1) business day after transmission by facsimile.

 

10.          Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement and the Plan shall be
binding upon Grantee and Grantee’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

11.          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland without regard to
that body of law pertaining to choice of law or conflict of laws.

 

12.          Regulatory Matters/Compliance with Laws. In the event that the
grant, exercise, lapse of restrictions, payment, settlement, or accrual of this
Award or any term of this Award is restricted or prohibited or otherwise
conflicts with any applicable statute (including, without limitation,
Section 18(k) of the Federal Deposit Insurance Act, as amended) or any
applicable regulation or other guidance thereunder, or any agreement or
arrangement with or restriction imposed by, the United States Department of the
Treasury, any bank regulatory agency or any other governmental agency (a
“Governmental Restriction”), in each case, as determined by Committee in its
sole discretion, then the Committee may unilaterally modify the terms of this
Award in such manner as the Committee determines in its sole discretion to be
necessary to avoid such restriction or prohibition or eliminate such conflict,
all without the further consent of Grantee, such consent being given through
Grantee’s acceptance of this Award. In addition, any Shares acquired by Grantee
pursuant to this Agreement, or any proceeds from the disposition of any such
shares, shall be subject to forfeiture and return to the Company to the extent
required by a Governmental Restriction.

 



 3 

 





 

13.            Clawback. This Award shall be subject to the clawback, recapture
or recoupment policy, if any, that the Company may adopt from time to time and,
in accordance with such policy, as in effect from time to time, may be subject
to the requirement that any Shares issued pursuant to this Award be forfeited,
reduced, or repaid to the Company after they have been distributed or paid to
Grantee.

 

14.            Beneficiary. Grantee may file with the Company a written
designation of a beneficiary on such form as prescribed by the Committee and
may, from time to time, change or revoke such designation by filing a new
designation with the Company. The last such designation received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Company prior to
Grantee’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by Grantee, the beneficiary
shall be deemed to be his or her spouse or, if Grantee is unmarried at the time
of death, his or her estate.

 

15.            Section 409A. It is intended that the payments and benefits under
this Agreement shall either be exempt from or comply with Section 409A of the
Code (including the Treasury regulations and other published guidance relating
thereto) so as not to subject Grantee to payment of any additional tax, penalty
or interest imposed under Section 409A of the Code. The provisions of this
Agreement shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A of the Code, yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to
Grantee. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payment (including Share delivery) is to be made upon a
separation from service and such payment would result in the imposition of any
individual penalty tax and late interest charges imposed under Section 409A of
the Code, such payment shall instead be made on the first business day after the
date that is six (6) months following such separation from service (or upon
Grantee’s death, if earlier).

 

16.            Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations with respect thereto.

 

17.            Headings. The headings of the Sections of this Agreement are
provided for convenience only and are not to serve as a basis for interpretation
or construction, and not shall constitute a part, of this Agreement.

 

* * * *

 



 4 

 

